ON MOTION.
This is an appeal from a death sentence and the judgment of the court below was affirmed at the last term of this court18 So.2d 296. Thereafter an appeal was taken by the appellant to the Supreme Court of the United States, which appeal was dismissed by that court on October 9th, pursuant to which its mandate has been issued and filed with the clerk of this court. The date fixed for the execution of the sentence herein having passed, *Page 644 
a motion has been made by the Attorney General requesting us to fix a new date. No mandate to the court below has issued on our former judgment herein, consequently we still have jurisdiction of the case and the power to fix this new date. Cf. Simmons v. State, 196 Miss. 102, 16 So.2d 617.
The motion will be sustained, the sentence to be executed on Thursday, January 18th, 1945.
So ordered.